EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Neslihan Doran-Civan (Applicant – Registration# 64883) based on the interview conducted with Applicant on 17 August 2021 as follows:

1. (Currently Amended) A method for graphically illustrating a plurality of hierarchical records, the method comprising:
identifying, by a computer device, the plurality of hierarchical records based on a user request, wherein each current record in the plurality of hierarchical records includes at least one parent field, an entry in the parent field identifies a parent record of the current record, wherein the parent record is one level higher in hierarchy than the current record;
identifying, by the computer device, a child record among the plurality of hierarchical records having one or more parent fields identifying a first parent record and a second parent record of the child record, wherein the child record is related to the first parent record and the second parent record by ancestry such that the child record is a descendent of both the first parent record and the second parent record, wherein each of the plurality of hierarchical records represents a patent application record, wherein the child record claims priority to the first parent record and the second parent record;
determining a first x-y coordinate on a target output medium for rendering a first shape representing the child record at a first hierarchical level;
determining, based on the first x-y coordinate, a second x-y coordinate on the target output medium for rendering a second shape representing the first parent record at a second hierarchical level, wherein the first x-y coordinate and the second x-y coordinate are determined without considering the second parent record;
determining, based on the second x-y coordinate, a third x-y coordinate on the target output medium for rendering a third shape representing the second parent record at the second hierarchical level, wherein the first hierarchical level is a next hierarchical level below the second hierarchical level;
the first shape at the first x-y coordinate, the second shape at the second x-y coordinate and the third shape at the third x-y coordinate, wherein the first shape represents the child record, the second shape represents the first parent record and the third shape represents the second parent record such that the first parent record and the second parent record are rendered on same hierarchical level; and 
graphically connecting, by the computer device, the first shape with the second shape and the third shape to illustrate the plurality of hierarchical records on the target output medium, 
wherein the first x-y coordinate, the second x-y coordinate and the third x-y coordinate on a first target output medium having a first set of dimensions is different than the first x-y coordinate, the second x-y coordinate and the third x-y coordinate on a second target output medium having a second set of dimensions, wherein the first target output medium has a different size than the second target output medium,
wherein the target output medium includes a digital display.

2. (Currently Amended) The method of claim 1, wherein graphically connecting further comprises:
drawing a first line between the first shape and the second shape; and
drawing a second line between the first shape and the third shape, wherein no line exists between the second shape and the third shape.

3. (Original) The method of claim 1, wherein the second shape is rendered at a sibling level of the third shape such that the first parent record is represented as a sibling of the second parent record.
4. (Currently Amended) The method of claim 1, wherein identifying the plurality of hierarchical records based on the user request includes:
	identifying, by the computer device, a list of records and a hierarchical relationship among the plurality of hierarchical records.

5. (Canceled)
6. (Canceled)

7. (Canceled)

8. (Original) The method of claim 1, wherein the plurality of hierarchical records are graphically illustrated using a graphical tree.

9. (Currently Amended) A system comprising:	
	a processor and a non-transitory computer-readable medium coupled to the processor, the non-transitory computer-readable medium comprising instructions that, when executed by the processor, cause the processor to:
identify a plurality of hierarchical records based on a user request, wherein each current record in the plurality of hierarchical records includes at least one parent field, an entry in the parent field identifies a parent record of the current record, wherein the parent record is one level higher in hierarchy than the current record;
identify a child record among the plurality of hierarchical records having one or more parent fields identifying a first parent record and a second parent record of the child record, wherein the child record is related to the first parent record and the second parent record by ancestry such that the child record is a descendent of both the first parent record and the second parent record, wherein each of the plurality of hierarchical records represents a patent application record, wherein the child record claims priority to the first parent record and the second parent record;
determine a first x-y coordinate on a target output medium for rendering a first shape representing the child record at a first hierarchical level;
determine, based on the first x-y coordinate, a second x-y coordinate on the target output medium for rendering a second shape representing the first parent record at a second hierarchical level, wherein the first x-y coordinate and the second x-y coordinate are determined without considering the second parent record;

render the first shape at the first x-y coordinate, the second shape at the second x-y coordinate and the third shape at the third x-y coordinate, wherein the first shape represents the child record, the second shape represents the first parent record and the third shape represents the second parent record such that the first parent record and the second parent record are rendered on same hierarchical level; and 
graphically connect the first shape with the second shape and the third shape to illustrate ,
wherein the first x-y coordinate, the second x-y coordinate and the third x-y coordinate on a first target output medium having a first set of dimensions is different than the first x-y coordinate, the second x-y coordinate and the third x-y coordinate on a second target output medium having a second set of dimensions, wherein the first target output medium has a different size than the second target output medium,
wherein the target output medium includes a digital display.

10. (Currently Amended) The system of claim 9, wherein graphically connecting further comprises:
drawing a first line between the first shape and the second shape; and
drawing a second line between the first shape and the third shape, wherein no line exists between the second shape and the third shape.

11. (Original) The system of claim 9, wherein the second shape is rendered at a sibling level of the third shape such that the first parent record is represented as a sibling of the second parent record.

 (Currently Amended) The system of claim 9, wherein identifying the plurality of hierarchical records based on the user request includes:
	identifying a list of records and a hierarchical relationship among the plurality of hierarchical records.

13. (Canceled)

14. (Canceled)

15. (Canceled)

16. (Original) The system of claim 9, wherein the plurality of hierarchical records are graphically illustrated using a graphical tree.

17. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to:
identify a plurality of hierarchical records based on a user request, wherein each current record in the plurality of hierarchical records includes at least one parent field, an entry in the parent field identifies a parent record of the current record, wherein the parent record is one level higher in hierarchy than the current record;
identify a child record among the plurality of hierarchical records having one or more parent fields identifying a first parent record and a second parent record of the child record, wherein the child record is related to the first parent record and the second parent record by ancestry such that the child record is a descendent of both the first parent record and the second parent record, wherein each of the plurality of hierarchical records represents a patent application record, wherein the child record claims priority to the first parent record and the second parent record;
determine a first x-y coordinate on a target output medium for rendering a first shape representing the child record at a first hierarchical level;

determine, based on the second x-y coordinate, a third x-y coordinate on the target output medium for rendering a third shape representing the second parent record at the second hierarchical level, wherein the first hierarchical level is a next hierarchical level below the second hierarchical level;
render the first shape at the first x-y coordinate, the second shape at the second x-y coordinate and the third shape at the third x-y coordinate, wherein the first shape represents the child record, the second shape represents the first parent record and the third shape represents the second parent record such that the first parent record and the second parent record are rendered on same hierarchical level; and 
graphically connect the first shape with the second shape and the third shape to illustrate,
wherein the first x-y coordinate, the second x-y coordinate and the third x-y coordinate on a first target output medium having a first set of dimensions is different than the first x-y coordinate, the second x-y coordinate and the third x-y coordinate on a second target output medium having a second set of dimensions, wherein the first target output medium has a different size than the second target output medium,
wherein the target output medium includes a digital display.

18. (Currently Amended) The non-transitory computer-readable medium of claim 17, wherein the instructions, when executed by the processor, further cause the processor to: 
draw a first line between the first shape and the second shape; and
draw a second line between the first shape and the third shape, wherein no line exists between the second shape and the third shape.

 (Original) The non-transitory computer-readable medium of claim 17, wherein the second shape is rendered at a sibling level of the third shape such that the first parent record is represented as a sibling of the second parent record.

20. (Previously Presented) The non-transitory computer-readable medium of claim 17, wherein the instructions, when executed by the processor, further cause the processor to: 
	receive a list of records and a hierarchical relationship among the plurality of hierarchical records.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The amended claim limitations “determining a first x-y coordinate on a target output medium for rendering a first shape representing the child record at a first hierarchical level; determining, based on the first x-y coordinate, a second x-y coordinate on the target output medium for rendering a second shape representing the first parent record at a second hierarchical level, wherein the first x-y coordinate and the second x-y coordinate are determined without considering the second parent record; determining, based on the second x-y coordinate, a third x-y coordinate on the target output medium for rendering a third shape representing the second parent record at the second hierarchical level, wherein the first hierarchical level is a next hierarchical level below the second hierarchical level” with other claim limitations set forth in respective independent claims 1, 9 and 17 overcome available prior art based on the complete search. The arguments submitted by Applicant on 11 February 2021 from pages 3 to 5 are considered to be persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571)270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAISHALI SHAH/Examiner, Art Unit 2158